

115 S1480 IS: Biomass Thermal Utilization Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1480IN THE SENATE OF THE UNITED STATESJune 29, 2017Mr. King (for himself, Ms. Collins, Mrs. Shaheen, Mr. Merkley, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include biomass heating appliances for tax credits
			 available for energy-efficient building property and energy property.
	
 1.Short titleThis Act may be cited as the Biomass Thermal Utilization Act of 2017 or the BTU Act of 2017. 2.Residential energy-efficient property credit for biomass fuel property expenditures (a)Allowance of creditSubsection (a) of section 25D of the Internal Revenue Code of 1986 is amended—
 (1)by striking and at the end of paragraph (4); (2)by striking the period at the end of paragraph (5) and inserting , and; and
 (3)by adding at the end the following new paragraph:  (6)30 percent of the qualified biomass fuel property expenditures made by the taxpayer during such year..
 (b)Qualified biomass fuel property expendituresSubsection (d) of section 25D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(6)Qualified biomass fuel property expenditure
 (A)In generalThe term qualified biomass fuel property expenditure means an expenditure for property— (i)which uses the burning of biomass fuel to heat a dwelling unit located in the United States and used as a residence by the taxpayer, or to heat water for use in such a dwelling unit, and
 (ii)which has a thermal efficiency rating of at least 75 percent (measured by the higher heating value of the fuel).
 (B)Biomass fuelFor purposes of this section, the term biomass fuel means any plant-derived fuel available on a renewable or recurring basis, including agricultural crops and trees, wood and wood waste and residues, plants (including aquatic plants), grasses, residues, and fibers. Such term includes densified biomass fuels such as wood pellets..
 (c)Application of termination dateSubsection (h) of section 25D of the Internal Revenue Code of 1986 is amended by striking and qualified solar water heating property expenditures and inserting , qualified solar water heating property expenditures, and qualified biomass fuel property expenditures.
 (d)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2016.
			3.Investment tax credit for biomass heating property
 (a)In generalSubparagraph (A) of section 48(a)(3) of the Internal Revenue Code of 1986 is amended— (1)at the end of clause (vi) by striking or;
 (2)at the end of clause (vii) by inserting or; and (3)by inserting after clause (vii) the following new clause:
					
 (viii)open-loop biomass (within the meaning of section 45(c)(3)) heating property, including boilers or furnaces that operate at thermal output efficiencies of not less than 65 percent (measured by the higher heating value of the fuel) and that provide thermal energy in the form of heat, hot water, or steam for space heating, air conditioning, domestic hot water, or industrial process heat,.
				(b)30-Percent and 15-Percent credits
				(1)Energy percentage
 (A)In generalSubparagraph (A) of section 48(a)(2) of the Internal Revenue Code of 1986 is amended by redesignating clause (ii) as clause (iii) and by inserting after clause (i) the following new clause:
						
 (ii)except as provided in clause (i)(V), 15 percent in the case of energy property described in paragraph (3)(A)(viii), but only with respect to property the construction of which begins before January 1, 2022, and.
 (B)Conforming amendmentSubparagraph of section 48(a)(2)(A)(iii) of such Code, as so redesignated, is amended by inserting or (ii) after clause (i). (2)Increased credit for greater efficiencyClause (i) of section 48(a)(2)(A) of such Code is amended by striking and at the end of subclause (III) and by inserting after subclause (IV) the following new subclause:
					
 (V)energy property described in paragraph (3)(A)(viii) which operates at a thermal output efficiency of not less than 80 percent (measured by the higher heating value of the fuel), but only with respect to property the construction of which begins before January 1, 2022,.
 (c)Effective dateThe amendments made by this section shall apply to periods after December 31, 2016, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).